DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 17/362888 on 06/29/2021. It is noted, however, that applicant has not filed a certified copy of the 201841019477 IN application as required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5, 11, and 17 of U.S. Patent No. 11049112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader than the patented claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 8 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 15.  Claim 8 recites the limitations of:
A method comprising:
in response to receiving a chargeback, accessing a database in a processor; 
retrieving parameters associated with the chargeback;
	transmitting a notification to a tenant of chargeback; and
receiving from the processor, a response associated with the chargeback.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. receiving a response associated with the chargeback).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as the claimed steps are receiving (obtaining) data and transmitting (providing) a result, the claims are also abstract under Mental Processes grouping of abstract ideas.  Claim 8 does not even appear to use a computer, however, using generic computers for a judicial exception has  been shown to fall under Mental Processes grouping of abstract ideas as well (see MPEP 2106.04(a)(2) III C).
This judicial exception is not integrated into a practical application. In particular, the claims only recite: (memory, processors (Claim 1); database, processor (Claim 8); machine readable medium, database, processor (Claim 15).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See para. [0084] of the specification teaching using a general purpose computer.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving (retrieving) and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  The claims themselves recite abstract limitations or just further limit abstract elements.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has “in response to… accessing a database in a processor” where a database in a processor is indefinite.  A processor has a memory cache that stores executable instructions.  It is indefinite as to a database in a processor and what this means.  Claims 2, 8, 9, 15, and 16 have similar problems.
Claim 1 has “in response to… accessing a database in a processor” where accessing a database is indefinite as nothing is done with accessing a database.  Claims 8 and 15 have a similar problem.
Claim 1 has “retrieving parameters…” where it is indefinite as to retrieving parameters as nothing is done with the retrieved parameters.  Claims 8 and 15 have similar problems.
Claim 1 has “transmitting a notification to a tenant of the chargeback” where transmitting a notification is indefinite as nothing is done with the transmitted notification.  Claims 8 and 15 have a similar problem.
Claim 1 has “receiving from the processors, a response associated with the chargeback” where it is indefinite as to receiving a response from the processor if processor does not communicate with the tenant.  Claims 8 and 15 have a similar problem.
Claims 2-7, 9-14, and 16-20 are further rejected as they depend from their respective independent claim.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2013/0080318 to Katz et al.
Claims 1, 8, and 15
(claim 8) A method comprising:

Katz et al. teaches:
Dispute resolution server…
“In one preferred embodiment, shown in FIGS. 2 and 3, the system and method of the present invention are illustrated. As shown in FIG. 2, the system of the present invention preferably includes a dispute resolution server 10, which is linked to a card issuer's computer processing system 12 by an application programming interface on the card issuer's computer system. The interface obtains transaction details necessary to implement the dispute resolution process, including credit card number, credit card expiration date, cardholder name and address, transaction amount and merchant identification, such as merchant name, phone number, URL, or merchant acquirer bank identification.” [0024]


“In further related aspects, described herein is a merchant or partner-based method and device for resolving inquiries or disputes between a customer and an electronic payment provider concerning a transaction between the customer and a merchant that is affiliated with a partner/aggregator platform. In one approach, the method may involve receiving, at the partner entity/platform, an inquiry/dispute event notification. The method may involve obtaining data points about the transaction and locating the transaction based on the data points. The method may involve refunding the transaction, cancelling the transaction, and/or blocking future/recurring charges. In related aspects, an electronic device (e.g., a partner/aggregator server or component(s) thereof) may be configured to execute the above-described methodology.” [0013]

Where the partner platform includes e-commerce for merchants…
“With reference to FIG. 4, there is shown an example dispute resolution system 100 that includes numerous network entities, including merchant entities 120, partner entities 130, dispute resolution entities 140, issuer entities 150. The participating merchant(s) 120 may participate in the dispute resolution process via a dispute resolution partner platform 130. The partner platform 130 may be in operative communication with one or more merchant(s) 120, and may be an electronic commerce (e-commerce) platform with separate retail or merchant websites. The partner platform 130 may be in operative communication with a dispute resolution server or platform 140, which in turn may in communication with one or more participating card issuers 150. It is noted that the dispute resolution platform 140 may interface with the partner platform 130 via a partner API 142, and/or may interface with the participating card issuer(s) 150 via the issuer API 144. The partner API 142 may follow a RESTful API implementation, wherein the partner API 142 may enable synchronous and asynchronous processing of requests leveraging the HTTP Status Codes to indicate how the system is handling the request.” [0066]

in response to receiving a chargeback, accessing a database in a processor; 

Example of receiving a dispute event (chargeback) and obtain (accessing) data points using processor and memory (database)…
“An apparatus, comprising: a receiver for receiving an inquiry/dispute event notification regarding an electronic transaction; a memory for storing data; and at least one processor in operative communication with the receiver and the memory, the at least one processor configured to: obtain data points associated with the transaction; locate further information about the transaction based on the data points; and determine whether to refund or cancel the transaction based at least in part on the further information, in response to predetermined eligibility criteria being met.” (claim 16)

retrieving parameters associated with the chargeback;

Example of details (parameters) extracted (retrieving) disputed transaction (chargeback)…
“At step 44, upon receipt of the dispute notification, the Issuer processor 10 determines whether the dispute or inquiry is eligible for processing by the Dispute Resolution System by matching or comparing the disputed transaction details extracted by the Issuer from interchange data against a table of identifiers for participating merchants provided by the Dispute Resolution System. The table may be periodically updated by a data transmission, preferably by secure batch file transmission such as FTPS (FTP over SSL), although other types of file transmission may be used, such as e-mail of Excel spreadsheet files or physical transfer of electronic storage media, including DVD or CD/ROM. In another example, an online portal or the like may be used by the issuer(s) 12 to check whether the dispute or inquiry is eligible for processing by the dispute resolution system. The issuer may key in the merchant descriptor, phone number, or the like to determine if the dispute/inquiry case is eligible for processing or participation in the dispute resolution system or network.” [0040]

Example of configuration parameters…
“Communication between the dispute resolution platform 140 and the partner platform 130 may be achieved by implementing numerous configuration details (e.g., at the partner API 142 of the dispute resolution platform 140 and/or the partner platform 130). Illustrative example configuration parameters are provided in the table below:” [0088]

transmitting a notification to a tenant of chargeback; and

Example of notify (transmitting) a merchant (tenant) of case and refund and/or cancellation (chargeback)…
“For example, a user or consumer 110 may make a purchase at a participating merchant 120. The consumer 110 may make an inquiry regarding the purchase and/or dispute the purchase/transaction with the card issuer 150. The card issuer 150 may submit the case regarding the inquiry and/or dispute to the dispute resolution platform 140, which in turn may submit a dispute event notification to the partner platform 130. The partner platform 130 may obtain case details from the dispute resolution platform 140 and/or another platform in operative communication with the dispute resolution platform 140. The partner platform 130 may processes the case, and notify the dispute resolution platform 140 that the case has been resolved. The partner platform 130 may notify the merchant 120 regarding the case and any associated refund and/or cancellation of charges. The dispute resolution platform 140 may notify the card issuer 150 of the case resolution.” [0067]

receiving from the processor, a response associated with the chargeback.

Notify the card issuer (therefore receiving) from resolution platform resolution (response) of the dispute (chargeback)…
“For example, a user or consumer 110 may make a purchase at a participating merchant 120. The consumer 110 may make an inquiry regarding the purchase and/or dispute the purchase/transaction with the card issuer 150. The card issuer 150 may submit the case regarding the inquiry and/or dispute to the dispute resolution platform 140, which in turn may submit a dispute event notification to the partner platform 130. The partner platform 130 may obtain case details from the dispute resolution platform 140 and/or another platform in operative communication with the dispute resolution platform 140. The partner platform 130 may processes the case, and notify the dispute resolution platform 140 that the case has been resolved. The partner platform 130 may notify the merchant 120 regarding the case and any associated refund and/or cancellation of charges. The dispute resolution platform 140 may notify the card issuer 150 of the case resolution.” [0067]

“At step 76, eligible credit transactions may be processed through credit card payment gateways 22 such that if the dispute is determined to be valid, the original sales transaction is rescinded and the cardholder's account is credited in the amount of the disputed purchase. In another example, such processing may be initiated by the dispute resolution processor device 10 or by a partner (e.g., partner platform 130 in FIG. 4).” [0053]

Katz et al. teaches flow charts with steps performed in a particular order.  The order of the steps is not exactly the same as claimed.  

However, Katz et al. also teaches the order of the blocks may vary and be implemented in any suitable means:

Subject matter not limited by number or order of blocks and different orders may occur…
“In view of exemplary systems shown and described herein, methodologies that may be implemented in accordance with the disclosed subject matter, will be better appreciated with reference to various flow charts. While, for purposes of simplicity of explanation, methodologies are shown and described as a series of acts/blocks, it is to be understood and appreciated that the claimed subject matter is not limited by the number or order of blocks, as some blocks may occur in different orders and/or at substantially the same time with other blocks from what is depicted and described herein. Moreover, not all illustrated blocks may be required to implement methodologies described herein. It is to be appreciated that functionality associated with blocks may be implemented by software, hardware, a combination thereof or any other suitable means (e.g., device, system, process, or component). Additionally, it should be further appreciated that methodologies disclosed throughout this specification are capable of being stored on an article of manufacture to facilitate transporting and transferring such methodologies to various devices. Those skilled in the art will understand and appreciate that a methodology could alternatively be represented as a series of interrelated states or events, such as in a state diagram.” [0089]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Katz et al. the ability to use different orders of steps as taught by Katz et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Katz et al. who teaches their method and system is not limited by a specific order.

Claims 2, 9, and 16
(claim 9) The method of claim 8, wherein the database in the processor includes data configuration parameters from a processor.

Katz et al. teaches:
Examples of processor and database with details (data configuration parameters)…
“At step 60, the dispute resolution system processor 10 determines whether the transaction is eligible for the dispute resolution system processing. For example, this eligibility may be determined by attempting to match the dispute request transaction details against the records in the sales transaction database. In another example, eligibility may be determined by sending the dispute data to partner (e.g., partner platform 130) to perform such checks with a database or the like, wherein data regarding the sale transactions are not stored within the Dispute Resolution System…” [0048]

Claims 3, 10, and 17
(claim 10) The method of claim 8, wherein the database includes a subset of configuration parameters that correspond to the processor from the chargeback received.

Katz et al. teaches:
A response file as subset of configuration parameters…
“The Response code in the above table of the Dispute Resolution System Issuer Response File corresponds to the values in the following table…” [0061] 

Merchant response file (example of subset of parameters), pg. 7, col. 1 and 2.

Claims 4, 11, and 18
(claim 11) The method of claim 8, wherein in response to transmitting a notification to the tenant, creating a container object, wherein the container object includes at least one file that represents the chargeback.

{From Applicant’s specification on “container object”…
“The chargeback application 179 may analyze the evidence information received from the merchant. For example, the chargeback application 179 may perform different algorithms (e.g., object recognition algorithms, parsing algorithms) on the evidence information included in the container object, which may include images, videos, text, etc., to extract data relevant to the chargeback…” [0045]
Therefore container object is anything that includes images, videos, text, etc.}

Katz et al. teaches:
Complied (created) record of text (container object) with disposition (represents chargeback)…
“At step 88, for both the successful credit transactions and unsuccessful credits transactions, the response file containing updated information for all Dispute Resolution System request records is compiled and transmitted to the card issuer and the merchant with the appropriate disposition for each transaction-"Resolved w/credit", "Resolved w/o credit," "Unmatched," etc. The response file may be made available to the card issuer and the merchant by an on-demand web portal for downloading at the convenience of the card issuer and the merchant.” [0059]

Claims 5, 12, and 19
(claim 12) The method of claim 8, further comprising:
in response to the notification, including a chargeback file to a container object in the form of a database record.

{From Applicant’s specification on “container object”…
“The chargeback application 179 may analyze the evidence information received from the merchant. For example, the chargeback application 179 may perform different algorithms (e.g., object recognition algorithms, parsing algorithms) on the evidence information included in the container object, which may include images, videos, text, etc., to extract data relevant to the chargeback…” [0045]
Therefore container object is anything that includes images, videos, text, etc.}

Katz et al. teaches:
Complied (created) record of text (container object) with disposition (represents chargeback)…
“At step 88, for both the successful credit transactions and unsuccessful credits transactions, the response file containing updated information for all Dispute Resolution System request records is compiled and transmitted to the card issuer and the merchant with the appropriate disposition for each transaction-"Resolved w/credit", "Resolved w/o credit," "Unmatched," etc. The response file may be made available to the card issuer and the merchant by an on-demand web portal for downloading at the convenience of the card issuer and the merchant.” [0059]

Claims 6, 13, and 20
(claim 13) The method of claim 11, wherein the at least one file includes item information associated with the chargeback, and wherein the item information includes a parcel information.

Katz et al. teaches:

From [0061]  and pg. 7, col. 2… “Also, at step 88, a merchant response file, including a cancellation record created to remove the disputing customer from recurring payment program, is routed to the merchant. The Cancellation Export Batch File is provided as indicated below…


    PNG
    media_image1.png
    141
    271
    media_image1.png
    Greyscale


Regarding claim 7
The system of claim 6, wherein parcel information is determined using compiling and extracting of extracted data from the chargeback file.

Katz et al. teaches:
All records are compiled…
“At step 88, for both the successful credit transactions and unsuccessful credits transactions, the response file containing updated information for all Dispute Resolution System request records is compiled and transmitted to the card issuer and the merchant with the appropriate disposition for each transaction-"Resolved w/credit", "Resolved w/o credit," "Unmatched," etc. The response file may be made available to the card issuer and the merchant by an on-demand web portal for downloading at the convenience of the card issuer and the merchant.” [0059]

Extracting data…
“At step 44, upon receipt of the dispute notification, the Issuer processor 10 determines whether the dispute or inquiry is eligible for processing by the Dispute Resolution System by matching or comparing the disputed transaction details extracted by the Issuer from interchange data against a table of identifiers for participating merchants provided by the Dispute Resolution System. The table may be periodically updated by a data transmission, preferably by secure batch file transmission such as FTPS (FTP over SSL), although other types of file transmission may be used, such as e-mail of Excel spreadsheet files or physical transfer of electronic storage media, including DVD or CD/ROM. In another example, an online portal or the like may be used by the issuer(s) 12 to check whether the dispute or inquiry is eligible for processing by the dispute resolution system. The issuer may key in the merchant descriptor, phone number, or the like to determine if the dispute/inquiry case is eligible for processing or participation in the dispute resolution system or network.” [0040]

Regarding claim 14
The system of claim 6, wherein parcel information is determined using compiling and extracting of extracted data from the chargeback file.

Katz et al. teaches:
All records are compiled…
“At step 88, for both the successful credit transactions and unsuccessful credits transactions, the response file containing updated information for all Dispute Resolution System request records is compiled and transmitted to the card issuer and the merchant with the appropriate disposition for each transaction-"Resolved w/credit", "Resolved w/o credit," "Unmatched," etc. The response file may be made available to the card issuer and the merchant by an on-demand web portal for downloading at the convenience of the card issuer and the merchant.” [0059]

Determines by whether dispute or inquiry is eligible.. 
“At step 44, upon receipt of the dispute notification, the Issuer processor 10 determines whether the dispute or inquiry is eligible for processing by the Dispute Resolution System by matching or comparing the disputed transaction details extracted by the Issuer from interchange data against a table of identifiers for participating merchants provided by the Dispute Resolution System. The table may be periodically updated by a data transmission, preferably by secure batch file transmission such as FTPS (FTP over SSL), although other types of file transmission may be used, such as e-mail of Excel spreadsheet files or physical transfer of electronic storage media, including DVD or CD/ROM. In another example, an online portal or the like may be used by the issuer(s) 12 to check whether the dispute or inquiry is eligible for processing by the dispute resolution system. The issuer may key in the merchant descriptor, phone number, or the like to determine if the dispute/inquiry case is eligible for processing or participation in the dispute resolution system or network.” [0040]

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least chargebacks:
US-10825012-B1; US-9082234-B1; US-5334823-A; US-20160321661-A1; US-20180165908-A1; US-20190213573-A1; US-20190228412-A1; US-20210019748-A1; US-20210374753-A1; US-20130297492-A1; US-20070250440-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693